Citation Nr: 1548166	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  08-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In November 2011, the Board referred the Veteran's TDIU claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) with respect to the Board's November 2011 decision to refer, rather than remand, the Veteran's TDIU claim.  Thereafter, the Court granted the Joint Motion in November 2012, and thus remanded only the part of the Board's November 2011 decision which directed the RO to refer, rather than remand, the Veteran's TDIU claim for additional development.

Subsequently, in January 2014, October 2014, and August 2015, the Board remanded this matter to the AOJ for additional development.  As a preliminary matter, the Board notes that, in October 2014, the Board adjudicated the Veteran's claim of entitlement to a TDIU on a schedular basis, and only remanded this case for consideration of a TDIU on an extraschedular basis.  As such, the issue of entitlement to a TDIU on a schedular basis, is no longer before the Board. 

In the August 2015 Board remand, the Board directed the AOJ to: 1) obtain medical records from the Social Security Administration (SSA); 2) re-adjudicate the claim based on the entirety of the evidence; and, 3) if the claim remained denied, to issue a supplemental statement of the case.  

Subsequently, the RO obtained SSA records in September 2015.  After RO re-adjudication of the claim, the claim remained denied and a supplemental statement of the case was issued in September 2015.  Thus, the Board finds that there has been substantial compliance with the Board's August 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).   

In September 2015, the Veteran waived his right to have additional evidence considered by the RO and requested his claims file to be sent immediately to the Board.  See September 2015 30-Day Due Process Waiver.  As such, this claim is properly in front of the Board and the Board can continue with further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.
 

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met, on an extraschedular basis.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16(a),(b) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement To A TDIU On An Extraschedular Basis

As noted earlier, in October 2014, the Veteran was denied a TDIU on a schedular basis.  The Veteran is currently service connected for medial meniscal tear of the right knee, left knee degenerative joint disease, right knee degenerative joint disease, anterior talo-fibular sprain of the right ankle with mild degenerative changes and mortise narrowing, and medial meniscal tear of the left knee.  See April 2006 Rating Decision Codesheet.  For these service-connected disabilities, he has a combined evaluation of 50% from October 26, 2005.  Id.      

As such, the Veteran seeks entitlement to a TDIU on an extraschedular basis.  The Veteran claims that he cannot work due to his service-connected bilateral knee and right ankle disabilities.

Applicable Laws

Entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In making this determination, consideration is given to the Veteran's background, including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (C&P), for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) . 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability and his employment history when determining if he is unable to work. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

Facts

The Veteran filed a TDIU application (VA Form 21-8940) in February 2014.  See February 2014 VA Form 21-8940.  At this time, he reported that he last worked full-time in 2007 as a detention counselor, and that, in 2008, he became too disabled to work.  Id.  Prior to 2007, the Veteran noted being a technician at Tidewater Physical Therapy from 2006 to 2007, and running his own business installing telephone cables from 2003 to 2006.  Id.  

The Veteran was afforded a VA examination in March 2014.  The March 2014 VA examiner noted the Veteran's various physical labor jobs that the Veteran had until 2005 thru 2006, at which time he had back surgeries due to a work injury.  See March 2014 Disability Benefits Questionnaire (DBQ) Examination.  The March 2014 VA examiner noted that, from 2010 to 2013, the Veteran attended some vocational schooling where he completed prerequisite coursework within physical therapy.  Id.   However, the Veteran did not finish his schooling due to depression from losing his immediate family members.  Id.   

Regarding the Veteran's ankles, the March 2014 examination noted that the Veteran reported only being able to walk less than one block, and only being able to stand for 30 minutes at a time.  Id.  Further, the Veteran was noted to have an additional limitation in range of motion of the ankle after repetitive use, with less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing, bilaterally.  Id.  Additionally, the Veteran was noted to have a functional loss and functional impairment of the knee and lower leg.  In this regard, he was examined to have less movement than normal and pain on movement.  Id.  
 
Regarding the issue of whether the Veteran's service-connected disabilities render him unemployable, the March 2014 examiner opined as follows:

It is felt clinically the ankle and knee LESS LIKELY AS NOT render him unemployable[.]  [H]e is very alert, oriented good memory[,] he can work on non[-]physical[ly] demanding jobs[.]  I suggest[ed] he go to school for work rehab.  [H]e said he had all the schooling  "[I] am done with school".  Id. at 28. 

In contrast, the Veteran' VA treating physician submitted three opinions in support of the Veteran's TDIU claim dated April 2013, January 2014, and August 2014.  See April 2013 Dr. W. VA Treating Physician Opinion; January 2014 Dr. W. VA Treating Physician Opinion; August 2014 Dr. W. VA Treating Physician Opinion.  

Within the April 2013 and January 2014 opinions, the Veteran's VA treating physician noted the Veteran's service-connected disabilities, but also listed the Veteran's non-service-connected conditions of sleep apnea, hypogonadism, hypertension, and type II diabetes.  See April 2013 Dr. W. VA Treating Physician Opinion; see also January 2014 Dr. W. VA Treating Physician Opinion.  These two opinions stated that, because of the Veteran's service-connected and non-service-connected conditions, taken in total, the Veteran should be totally disabled from a work standpoint.  Id. 

In the August 2014 opinion, the Veteran's treating physician noted that the Veteran suffers from a number of illnesses due to which he is in chronic pain all the time, which require narcotic pain medications and constant rest.  See August 2014 Dr. W. VA Treating Physician Opinion.  Further, the Veteran's functionality was listed as very poor due to his severe knee and back pain.  Id.  The August 2014 opinion also noted that the Veteran constantly wore knee and ankle braces to help him walk and stabilize.  Id.  Further, this opinion remarked that the Veteran was unable to lift, bend, stoop, or do any manual work.  Id.  The Veteran's treating physician once again noted that the Veteran is unemployable due to the Veteran's health conditions, taken in total.  Id.  However, at this time, this VA treating physician also noted the following:

[The Veteran]'s un-employablity is due to his service-connected conditions involving his knees and ankles.  Id.  

In March 2015, the Veteran's claim was sent to the Director of the Compensation and Pension Service.  The Director determined that the evidence does not support that the Veteran is unemployable due solely to his service connected disabilities.  See March 2015 C&P Advisory Opinion on Extraschedular TDIU.  In reaching this conclusion, the Director noted the following:

[The Veteran's VA Treating Physician, Dr. W] was clear in stating that functionality of the knees were poor with no indication that they solely cause unemployability.  Id.  
Analysis

The Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Evaluating the March 2014 VA medical opinion, the Board assigns low probative weight to this opinion.  In this regard, the Board agrees with the October 2014 Veteran's representative's post-remand brief, which argued that the March 2014 VA examiner's opinion is speculative.  See October 2014 Veteran's Representative's Post-Remand Brief.  In essence, the March 2014 examiner opined that, if the Veteran successfully completed additional training and education, the Veteran would succeed in obtaining capable gainful employment, irrespective of the fact that past such attempts have failed.  Id.

Evaluating the April 2013 and January 2014 opinions submitted by the Veteran's VA treating physician, the Board similarly puts low probative weight to these opinions.  These opinions noted that the Veteran's service-connected and non-service connected disabilities, taken in the aggregagate, render the Veteran unemployable.  However, the Board emphasizes that entitlement to a TDIU is limited to consideration of only service-connected disabilities.  Therefore, the Board does not find the April 2013 and January 2014 opinions persuasive.

In contrast, the Veteran's VA treating physician's August 2014 opinion clarified that, although all of the Veteran's disabilities render him unemployable, the Veteran's unemployability is due to (emphasis added) his service-connected conditions involving his knees and ankles.  In essence, the August 2014 opinion clarifies that while the Veteran's non-service connected disabilities add to the totality of the Veteran's circumstances, his unemployability is caused by or primarily a result of (emphasis added) his service-connected bilateral knees and ankle disabilities.  When taking this clarifying point into consideration, the Board finds the August 2014 opinion more persuasive on the Veteran's extraschedular TDIU claim.  

The Board notes that the Veteran's work history predominantly reflects physical labor jobs until 2006.  Although the March 2014 VA examiner noted that the Veteran can work in non-physically demanding jobs, the August 2014 opinion pointed out that the Veteran is on narcotic pain medications and requires constant rest due to disabilities.  

Moreover, the Veteran's educational background shows that he has completed limited post-high school coursework and thus, even assuming that he is capable of non-physically demanding jobs, the record, as a whole, does not reflect that he has the skills necessary to work a non-physical position with his present condition, which require heavy doses of narcotic pain medications and constant rest.  

The Board re-iterates that the August 2014 opinion by the Veteran's VA treating physician is assigned greater probative weight than the March 2014 VA medical examination opinion.  As a result, given the evidence and the Veteran's VA treating physician's August 2014 medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise on the issue of extraschedular TDIU.  

Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  
Thus, entitlement to a TDIU on an extraschedular basis, is warranted.  


ORDER

Entitlement to a TDIU, on an extraschedular basis, is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


